DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 21 and 22 are amended.
No claim(s) is/are cancelled or added.
Claims 1-10 and 21-22 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Xuezhen (Chad) Tian (Reg. No. 69,889) on April 29, 2022.
The application has been amended as follows:
IN THE CLAIM(S):
Please amend Claims 1-20 as follows: 

1.	(Currently Amended):  A method for configuring a private line service, comprising:
detecting, by a first device, a state of each of a first user side port and a second user side port of the first device, wherein both the first user side port and the second user side port are in a bridge domainwherein the state of each wherein the first host is directly coupled to a second device, wherein the second device is an access network device that comprises a third user side port and a fourth user side port, wherein the first device and the second device are different and are connected by a peer-link of the first device; and
in response to detecting that each of the first and the second user side port 
removing, by the first device, a port of the peer-link of the first device from a broadcast domain corresponding to the bridge domain, 
receiving, by the first device, traffic from the first host to a second host through the first user side port, , wherein the first host accesses the first user side port and the third user side port by using a multi-chassis link bundling technology, and 
sending, by the first device, the traffic to the second host through the second user side port, wherein the second host accesses the second user side port and the fourth user side port by using the multi-chassis link bundling technology, and the traffic sent from the first host does not pass through the peer-link.

2.	(Currently Amended):  The method according to claim 1, further comprising:
in response to detecting that at least one of the first user side port or the second user side port of the first device is in the second state, re-adding, by the first device, the port of the peer-link of the first device to the broadcast domain.

3.	(Currently Amended):  The method according to claim 1, wherein 
the private line service is a remote private line service, and 
the method further comprises:
receiving, by the first device through at least one of the first user side port or the second user side port of the first device, traffic sent by the first host; and
in response to detecting that a network side port of the second device is in a third state indicating that the network side port of the second device is down, sending, by the first device to a network side port of the first device, the received traffic sent by the first host.

4.	(Currently Amended):  The method according to claim 1, wherein 
the private line service is a remote private line service, 
the bridge domain comprises a network side port of the first device 
the method further comprises:
in response to detecting that the network side port of the first device is in a third state indicating that the network side port is down, configuring, by the first device, at least one of the first user side port or the second user side port of the first device in the bridge domain to be in the second state, wherein traffic from the first host to a network side is sent to a network side port of the second device and through at least one of the third user side port or the fourth user side port of the second device.

5.	(Currently Amended):  The method according to claim 1, wherein 
the private line service is a remote private line service, 
the bridge domain comprises a network side port of the first device 
the method further comprises:
in response to detecting that the network side port of the first device in the bridge domain is in a third state indicating that the network side port is down, sending, by the first device, received traffic from the first host to the network side to a network side port of the second device and through an escape path.

6.	(Currently Amended):  The method according to claim 1, wherein 
the private line service is a local private line service




7.	(Currently Amended):  The method according to claim 2, wherein 
the private line service is a local private line service; 
wherein the method further comprises:
in response to detecting that the first user side port is in the first state and the second user side port is in the second state, receiving, by the first device through the first user side port, traffic sent by the first host to the second host; and
sending, by the first device, the traffic to the second host through the peer-link.

8.	(Currently Amended):  The method according to claim 1, wherein 
the private line service is a local private line service;
wherein the method further comprises:
in response to detecting that the first user side port is in the second state and the second user side port is in the first state, receiving, by the first device through the second user side port, traffic sent by the second host to the first host; and
sending, by the first device, the traffic to the third user side port of the second device through the peer-link.

9.	(Currently Amended):  A first device for configuring a private line service in a virtual network, the first device comprising:
a processor;
one or two user side ports coupled to the processor, wherein the first device is an access network device directly connected to a first hostwherein the first host is directly coupled to a second device, wherein the second device is an access network device that comprises a third user side port and a fourth user side port, and wherein the first device and the second device are different and are connected by a peer-link of the first device; and
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including:
detecting a state of each of a first user side port and a second user side port of the first device, wherein both the first user side port and the second user side port are in a bridge domain wherein the state of each user side port includes a first state indicating that the user side port is up, and a second state indicating that the user side port is down; and
in response to detecting that each of the port and the second user side port of the first device in the bridge domain is in the first state indicating that the user side port is up, 
removing a port of the peer-link of the first device from a broadcast domain corresponding to the bridge domain,
receiving traffic from the first host to a second host through the first user side port, wherein the first host accesses the first user side port and the third user side port by using a multi-chassis link bundling technology, and 
sending the traffic to the second host through the second user side port, wherein the second host accesses the second user side port and the fourth user side port by using the multi-chassis link bundling technology, and the traffic sent from the first host does not pass through the peer-link.

10.	(Currently Amended):  The first device according to claim 9, wherein the operations further include:
in response to detecting that at least one of the first user side port or the second user side port of the first device is in the second state, re-adding the port of the peer-link of the first device to the broadcast domain.

11.	(Currently Amended):  The first device according to claim 9, further comprising:
a network side port coupled to the processor, wherein the bridge domain comprises the network side port
wherein the operations further include:
in response to detecting that the network side port of the first device is in a third state indicating that the network side port is down, configuring at least one of the first user side port or the second user side port of the first device in the bridge domain to be in the second state, wherein traffic from the first host to a network side is sent to a network side port of the second device and through at least one of the third user side port or the fourth user side port of the second device.

12.	(Currently Amended):  The first device according to claim 9, wherein the operations further include:
receiving traffic sent by the first host through at least one of the first user side port or the second user side port of the first device; and
in response to detecting that a network side port of the second device is in a third state indicating that the network side port of the second device is down, duplicating the traffic sent from the first host to a network side port of the first device.

13.	(Currently Amended):  The first device according to claim 9,
wherein the bridge domain comprises a network side port of the first device 
wherein the first device further comprisesat least one of the first user side port or the second user side port; and
wherein the operations further include: in response to detecting that the network side port of the first device in the bridge domain is in a third state indicating that the network side port is down, sending traffic that is sent from the first host to a network side and received by the user side port and through a network side port of the second device.

14.	(Currently Amended):  The first device according to claim 9, wherein the private line service is a local private line service.





15.	(Currently Amended):  The first device according to claim 10, wherein



the operations further include:
in response to detecting that the first user side port is in the first state and the second user side port is in the second state, receiving traffic sent from the first host to the second host through the first user side port; and
sending the traffic to the second host through the port of the peer-link.

16.	(Currently Amended):  The first device according to claim 9, wherein

the operations further include:
in response to detecting that the first user side port is in the second state and the second user side port is in the first state, receiving traffic sent from the second host to the first host through the second user side port; and
sending the traffic to the third user side port of the second device through the port of the peer-link.

17.	(Currently Amended):  A communications system, comprising:
a first device; and
a second device that is different from the first device, and is connected to the first device by a peer-link of the first device;
wherein the first device is configured to:
detect a state of each of a first user side port and a second user side port of the first device, wherein both the first user side port and the second user side port are in a bridge domain wherein the state of each user side port includes a first state indicating that the user side port is up, and a second state indicating that the user side port is down, wherein the first device is an access network device directly connected to a first host wherein the first host is directly coupled to a second device, wherein the second device is an access network device that comprises a third user side port and a fourth user side port; and
in response to detecting that each of the first user side port and the second user side port of the first device in the bridge domain is in the first state indicating that the user side port is up,
remove a port of the peer-link of the first device from a broadcast domain corresponding to the bridge domain,
receive traffic from the first host to a second host through the first user side port, wherein the first host accesses the first user side port and the third user side port by using a multi-chassis link bundling technology, and 
send the traffic to the second host through the second user side port, wherein the second host accesses the second user side port and the fourth user side port by using the multi-chassis link bundling technology, and the traffic sent from the first host does not pass through the peer-link.

18.	(Currently Amended):  The communications system according to claim 17, wherein the first device is further configured to:
in response to detecting that at least one of the first port or the second user side port of the first device is in the second state, re-add the port of the peer-link of the first device to the broadcast domain.

19.	(Currently Amended):  The communications system according to claim 17, wherein the first device is further configured to:
receive traffic sent by the first host through at least one of the first user side port or the second user side port of the first device; and
in response to detecting that a network side port of the second device is in a third state indicating that the network side port of the second device is down, send the received traffic sent by the first host to a network side port of the first device.

20.	(Currently Amended):  The communications system according to claim 17, wherein the first device is further configured to:
in response to detecting that a network side port of the first device is in a third state indicating that the network side port is down, configure at least one of the first user side port or the second user side port of the first device in the bridge domain to be in the second state, wherein traffic from the first host to a network side is sent to a network side port of the second device and through at least one of the third user side port or the fourth user side port of the second device.

Response to Arguments
Applicant’s arguments, see Remarks (on page 10-12), filed 01/28/2022, with respect to claims 1, 9 and 17 have been fully considered and are persuasive because Independent Claims 1, 9 and 17 are further amended with Examiner’s Amendment as reflected set forth in above.  Therefore, the 35 U.S.C. § 103 rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 9 and 17 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and the Applicant’s persuasive arguments in combination with Examiner’s Amendment as reflected set forth in above.
Claims 2-8, 10-16 and 18-20 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462